LawRence, Judge:
The proper value for dutiable purposes of certain household cooking utensils forms the subject of the appeals for a reappraisement enumerated in the schedule, attached to and made a part of this decision.
The parties hereto have stipulated and agreed to the following facts:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the Court, that the appeals for reappraisement listed in Schedule “A” hereto annexed and made a part hereof, are limited to the items marked “A” and initialed AM (Examiner’s Initials) by Examiner Alois Munch (Examiner’s Name) and are abandoned in all other respects.
IT IS EURTHED STIPULATED AND AGREED that as so limited the merchandise and the issues are the same in all material respects as the merchandise and issues involved in Indussa Corp. v. United States, C.A.D. 736 and that the record in said ease may be incorporated herein.
IT IS EURTHER STIPULATED AND AGREED that the prices at the time of exportation of the instant merchandise to the United States at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade were the appraised unit values plus 61%% less 40% plus 10% sales tax plus packing as invoiced.
Upon the agreed facts of record, I find and hold that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis of value for the household cooking utensils, identified on the invoices accompanying the entries covered by the instant appeals with the letter “A” and initialed “AM” by Examiner Alois Munch, and that said value is the appraised unit values, plus 51 y2 per centum, less 40 per centum, plus 10 per centum sales tax, plus packing, as invoiced. As to any other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.